Citation Nr: 1815906	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  15-41 370	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1960 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  After the decision was entered, the case was transferred to the jurisdiction of the RO in St. Paul, Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

For the reasons set forth below, this matter is being REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required on his part.


REMAND

In October 2015, a VA examiner opined that it was unlikely that the Veteran's hearing loss was caused or aggravated by his exposure to military noise.  In so doing, the examiner, in part, cited medical literature for the proposition that "a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  The examiner also cited literature for the proposition that the evidence from laboratory studies was "sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure."

On appeal, the Veteran's representative has advanced argument to the effect that the October 2015 opinion is inadequate because the examiner failed to consider research that contradicts the one piece of research the examiner cited.  In support of that argument, the representative has cited several studies which she says support the theory of delayed onset of hearing loss.  See Informal Hearing Presentation dated in February 2018, footnote 1.  In light of that information, additional development is necessary.

The case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides any release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  After all of the foregoing development has been completed to the extent possible, make arrangements to provide the record on appeal to the VA examiner who previously offered opinions with respect to the etiology of the Veteran's hearing loss in October 2015.

The examiner should be asked to review the expanded record and prepare a supplemental report indicating the extent to which, if any, the evidence added to the record since October 2015 impacts on her prior opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's hearing loss had its onset during, or is otherwise related to, service.  In so doing, the examiner should in particular comment on the authorities the Veteran's representative has cited in support of the theory of delayed onset of hearing loss.  See Informal Hearing Presentation dated in February 2018, footnote 1.

If the October 2015 examiner is no longer employed by VA, or is otherwise unable to provide the opinion requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner selected to offer the requested opinions.

A complete rationale for all opinions expressed must be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 

for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

